GOLDTHWAITE, J.
— We think the presumption of law is, that a judgment, such as the one first rendered in this case, is a mere clerical misprision, which]may at any time be amended. It is not the case where an erroneous judgment is given on a defective statutory bond, as it was in Quinn v. Adair, 4 Ala. Rep. 315; but in the statutory action of detinue, no judgment is rendered upon the bond, when the suit is disposed of against the plaintiff. The prima facie intendment is, that the Court directed the proper judgment in this cáse, against the plaintiff only, and that the clerk, without authority from the Court, or statute, entered it against the surety, as well as the principal. The correction of this, at a subsequent term, was entirely proper, but if the judgment had been rendered upon due consideration, by the Court itself, although it cannot be held that one judge may thus correct the errors of another, yet, even if that was the case here, the plaintiff would not be permitted to assign error, as no injury can arise to him from the error committed.
Under either view, the judgment must be affirmed.